COURT OF APPEALS
SANDEE BRYAN MARION                   FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
  CHIEF JUSTICE                         CADENA-REEVES JUSTICE CENTER                         CLERK OF COURT
KAREN ANGELINI                             300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                         SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                     WWW.TXCOURTS.GOV/4THCOA.ASPX                             TELEPHONE
PATRICIA O. ALVAREZ                                                                            (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                 FACSIMILE NO.
  JUSTICES                                                                                     (210) 335-2762


                                              August 5, 2015


       Stephanie J. Bandoske                                       Jessica L. Lambert
       Bandoske, Augustine & Marvel, PLLC                          Attorney at Law
       3107 Broadway St.                                           118 E. Ashby Place
       San Antonio, TX 78209                                       San Antonio, TX 78212
       * DELIVERED VIA E-MAIL *                                    * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:    04-14-00556-CV
              Trial Court Case Number:    2010-CI-15199
              Style:                      In the Interest of C.L.W., S.S.W., and L.M.W., Children


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Tuesday, September 8, 2015, before a panel consisting of Justice Rebeca C. Martinez,
       Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa.

                                                         Very truly yours,
                                                         KEITH E. HOTTLE, CLERK

                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853